SCA R l N C| | H 0 L L E N B E C K New Jersey 1 New ¥ork | Washington, D.C.

ATTORNEYS AT LAW

 

PAUL A. LIEBERMAN |Partner
plieberman@sh-|aw.com
Phone: 732-568-8366

December 12, 2018

VIA ECF

Hon. Paul A. Engelmayer, U.S.D.J.

United States District Court

Southern District of New York

Thurgood Marshall United States Comthouse
40 Foley Square, Court Room 1305

New York, NY 10007

Re: COR Clearing LLC v. First Standard Financial Co., LLC
Case No.: 1:1":'- v-02190 (PAE)

Dear Judge Engelmayer:

We are counsel for Defendant First Standard Financial Co., LLC (“FSFC”). We write in
response to Plaintiff COR Clearing, LLC’s (“COR”) request to schedule a conference and for a
proposed judgment dated November 19, 2018, and your Order dated December 5, 20018 providing
Defendant’s counsel With the opportunity to file a reply by Thursday, December 13, 2018. On
December 10, 2018 FSFC’s counsel requested and COR’s counsel consented to a one-week
extension of time to comply with your Order, until December 20, 2018. Accordingly, I hereby
request the Court modify its December 5"‘ Order to change Defendant’s reply date to December 20,

2018.
Respectfully submitted,
/&<f/ -//!z»/Mz{
Pau/ /i:erman
§§L/lasjeremy E. Deutsch, Esq. (via ECF) l 27‘ 3 / (X

The Court directs defendants to file a reply to
Plaintiff’ s letter by Thursday, December 20, 2018.

SO ORDERED.

lode

PAUL A ENGELl\/IAYERU
United States District Judge

4838-0435-8018. v. 1
One River Centre, 331 Newman Springs Road
Bui|c||ng 3, Sulte 310, Red Ban|<, NJ 07701-5692 Phone: 732-780-5590 Fax: 732-695-8108 www.sh-|aw.com

